                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 RANDALL B. CAUSEY                                                                  PLAINTIFF

 V.                                                     CAUSE NO. 3:18-CV-181-CWR-LRA

 A.W. CARLTON, et al.                                                           DEFENDANTS


                ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court pursuant to the Report and Recommendation (R&R) of

United States Magistrate Judge Linda R. Anderson, which was signed and entered on February 20,

2020. Docket No. 94. The R&R recommends denying the United States’ motion to dismiss and

for the case to proceed to the discovery phase.

       Having considered said R&R, the government’s objections thereto, applicable statutory

and case law, and being otherwise fully advised in the premises, the Court concludes that there has

been no showing that the decision is clearly erroneous or contrary to law. See Fed. R. Civ. P. 72.

The United States’ objection is without merit. Therefore, this Court hereby adopts, as its own

opinion, the R&R of the Magistrate Judge.

       Accordingly, the government’s motion to dismiss is denied without prejudice. Plaintiff

Causey has 60 days after entry of this Order to secure counsel. If Causey cannot obtain counsel,

he may proceed pro se if he so chooses. As noted in the R&R, the United States may file a motion

for summary judgment if it contends that Plaintiff has failed to comply with the requirements of

the law at the appropriate time.

       SO ORDERED, this the 6th day of April, 2020.


                                                     s/ Carlton W. Reeves
                                                     UNITED STATES DISTRICT JUDGE
